Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of March 1, 2009,
by and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”), and
RICHARD F. CUMMINGS, a California resident (“Executive”).
RECITALS
     WHEREAS, Employer and its affiliates are engaged in the ownership and
operation of certain radio stations, magazines, and related operations
(together, the “Emmis Group”); and
     WHEREAS, Employer desires to employ Executive and Executive desires to be
so employed.
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Employment Status and Duties. Upon the terms and subject to the
conditions set forth in this Agreement, Employer hereby employs Executive, and
Executive hereby accepts exclusive employment with Employer. During the Term (as
defined herein), Executive shall serve as President, Emmis Radio Programming.
Executive shall have such duties, functions, authority and responsibilities as
are commensurate with such position. Executive’s services hereunder shall be
performed on an exclusive, full-time basis in a professional, diligent and
competent manner to the best of Executive’s abilities. Executive shall not
undertake any outside employment or business activities without the prior
written consent of Employer. Executive shall be permitted to serve on the board
of charitable or civic organizations so long as such services: (i) are approved
in writing in advance by Employer; and (ii) do not interfere with Executive’s
duties and obligations under this Agreement. It is understood and agreed that
the location for the performance of Executive’s duties and services pursuant to
this Agreement shall be the offices located at 3500 West Olive Avenue, Burbank,
California, or if Employer no longer maintains possession of those premises,
then such offices as may be designated by Employer in Los Angeles, California.
If Executive is elected as a Director of Emmis Communications Corporation, he
shall serve in such position without additional remuneration (unless Employer
elects to remunerate “inside directors”) but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 15.12. Executive shall also
serve without additional remuneration as a director and/or officer of one (1) or
more of Employer’s subsidiaries or affiliates if appointed to such position(s)
by Employer and shall also be entitled to the benefit of indemnification
pursuant to the terms of Section 15.12.

 



--------------------------------------------------------------------------------



 



     2. Term. The term of this Agreement shall be for a period of one (1) year
commencing on March 1, 2009, and continuing until February 28, 2010, unless
earlier terminated in accordance with the provisions set forth in this Agreement
(the “Term”).
     3. Base Salary; Auto Allowance. Upon the terms and subject to the
conditions set forth in this Agreement, Employer shall pay or cause to be paid
to Executive during the Term an annualized base salary (the “Base Salary”) of
$470,000, payable pursuant to Employer’s customary payroll practices and subject
to applicable taxes and withholdings as required by law. Notwithstanding
anything to the contrary contained herein, the Base Salary may be reduced, from
time to time, by Employer without notice, provided that the annualized Base
Salary cannot at any time be less than $423,000.
     Except as otherwise set forth herein, Employer shall have no obligation to
pay Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement or for any period
following the expiration or termination of this Agreement. In addition, it is
understood and agreed that Employer may, at its sole election, pay up to ten
percent (10%) of Executive’s Base Salary in Shares (as defined below in
Section 4.3); provided that: (i) Executive is able to sell those Shares on
substantially the same terms and conditions applicable to Employer’s stock
compensation plan in effect through 2005; and (ii) the percentage of Executive’s
Base Salary payable in Shares shall be consistent with, and the exact number of
Shares to be awarded to Executive shall be determined in the same manner as that
utilized for other senior management level employees.
     During the Term, Executive shall receive a monthly auto allowance in the
amount of One Thousand Dollars ($1,000) (subject to withholding and applicable
taxes as required by law) consistent with Employer’s policy or practices
regarding such allowances, as such policy or practices may be amended from time
to time during the Term in Employer’s sole and absolute discretion; provided,
however, that in no event shall the auto allowance amount paid to Executive
pursuant to this provision be reduced.
     4. Incentive Compensation.
     4.1 Bonus Amounts. Upon the terms and subject to the conditions set forth
in this Section 4, Executive shall be eligible to receive one (1) performance
bonus in a target amount equivalent to sixty percent (60%) of Executive’s Base
Salary paid during the Term, and the exact amount of such performance bonus, if
any, shall be determined on the basis of Executive’s attainment of certain
performance and financial goals to be determined by Employer in its sole and
absolute discretion.
     4.2 Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the foregoing bonus amounts if earned according to the terms and
conditions set forth in Section 4.1; provided, that, at the end of the Term:
(i) this Agreement is in full force and effect and has not been terminated for
any reason (other than due to a material breach of this Agreement by Employer);
and

2



--------------------------------------------------------------------------------



 



(ii) Executive is fully performing all of Executive’s duties and obligations
pursuant to this Agreement and is not in breach of any of the material terms and
conditions of this Agreement. In addition, it is understood and agreed that
Employer may, at its sole election, pay any bonus amounts earned by Executive
pursuant to this Section 4 in cash or Shares; provided that the Shares
evidencing any portion thereof shall be freely transferable when delivered to
Executive, subject to Employer’s securities trading policy and applicable
federal and state law. In the event that Employer elects pursuant to this
Section 4.2 to pay any bonus amounts in Shares, the percentage of bonus amounts
payable in Shares shall be consistent with, and the exact number of Shares to be
awarded to Executive shall be determined in the same manner as that utilized for
senior management level employees. Any bonus amounts earned by Executive
pursuant to the terms and conditions of this Section 4 shall be paid after the
end of the Term (but in no event later than ninety (90) days after the end of
the Term). Any and all bonus amounts payable by Employer to Executive pursuant
to this Section 4 shall be subject to applicable taxes and withholdings as
required by law.
     4.3 Equity Incentive Compensation. At such time when Employer grants equity
incentive compensation to its senior management level employees (but in no event
later than ninety (90) days after February 28, 2009), Executive shall be granted
an option (“Option”) to acquire shares of Class A Common Stock of Emmis
Communications Corporation (the “Shares”), the exact amount of which shall be
determined by Employer in its sole and absolute discretion.
     Each Option granted pursuant to this Section 4.3 shall: (i) have an
exercise price per share equal to its Fair Market Value (as defined in the
applicable Equity Compensation Plan, or any subsequent equity compensation or
similar plan adopted by Emmis Communications Corporation and generally used to
make equity-based awards to management-level employees of the Emmis Group (the
“Plan”)); (ii) notwithstanding any other provisions in this Agreement, be
granted according to the terms and subject to the conditions of the Plan;
(iii) be evidenced by a written grant agreement containing such terms and
conditions as are generally provided for other management-level employees of the
Emmis Group (including vesting requirements); and (iv) be exercisable for Shares
with such restrictive legends on the certificates in accordance with the Plan
and applicable securities laws. Options granted pursuant to this Section 4.3 are
intended to satisfy the regulatory exemption from the application of Code
Section 409A for certain options for service recipient shares, and they shall be
administered accordingly.
     5. Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided such expenses are otherwise in
accordance with Employer’s policies. Executive shall undertake such travel as
may be required in the

3



--------------------------------------------------------------------------------



 



performance of Executive’s duties pursuant to this Agreement. Under no
circumstances shall the Employer’s reimbursement for expenses incurred in a
calendar year be made later than the end of the next following calendar year;
provided, however, this requirement shall not alter the Employer’s obligation to
reimburse Executive for eligible expenses on a current basis.
     6. Fringe Benefits.
     6.1 Vacation and Other Benefits. During the Term, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to other executive-level employees of Employer in
accordance with and to the extent that Executive is eligible under, the general
provisions of Employer’s fringe benefit plans or programs; provided, however,
Executive understands that these benefits may be increased, changed, eliminated
or added from time to time during the Term as determined in Employer’s sole and
absolute discretion.
     6.2 Life and Disability Insurance. During the Term, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium associated with Executive’s purchase or maintenance of a
life or disability insurance policy or other insurance policies on the life, or
related to the care, of Executive. Executive shall be entitled to freely select
and change the beneficiary or beneficiaries under such policy or policies.
Notwithstanding anything to the contrary contained in this Agreement, Employer’s
obligations under this Section 6.2 are expressly contingent upon Executive
providing required information and taking all necessary actions required of
Executive in order to obtain and maintain the subject policy or policies,
including without limitation, passing any required physical examinations.
     7. Confidential Information.
     7.1 Non-Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop,
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer or any other member of the Emmis
Group which is not generally available to the public other than through the

4



--------------------------------------------------------------------------------



 



activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
     7.2 Ownership of Materials. Employer shall solely and exclusively own all
rights of every kind and nature in perpetuity and throughout the universe in:
(i) the programs and broadcasts on which Executive appears or for which
Executive renders services to Employer in any capacity; (ii) the results and
proceeds of Executive’s services pursuant to this Agreement including, without
limitation, those results and proceeds provided in connection with the creation,
development, preparation, writing, editing or production by Executive or any
employee of any member of the Emmis Group of any and all materials, properties
or elements of any and all kinds for the programs on which Executive appears or
for which Executive renders services (whether directly or indirectly); and
(iii) any business, financial, sales or marketing plans and strategies,
documents, presentations, or other similar materials, regardless of kind or
character, each of which Executive acknowledges is a work specially ordered by
Employer which shall be considered to be a “work made for hire” for Employer.
Therefore, Employer shall be the author and copyright owner of the programs on
which Executive appears or for which Executive renders services pursuant to this
Agreement, the broadcasts and tapes or recordings thereof for all purposes
without limitation of any kind, and all materials described in the immediately
preceding sentence. All characters developed for the programs and broadcasts
during the Term shall be solely and exclusively owned by Employer, including all
right, title and interest thereto. The exclusive legal title to all of the
aforesaid works and matters, programs, broadcasts, and materials and all
secondary and derivative rights therein, shall belong, at all times, to Employer
which shall have the right to copyright the same and apply for copyright
registrations and copyright renewal registrations and to make whatever use
thereof that Employer, in its sole and absolute discretion, deems advisable,
including but not limited to rebroadcasts of programs or use of any portions of
any program in the production or broadcast of other programs at any time,
notwithstanding expiration of the Term or termination of this Agreement for any
reason.
     7.3 Injunctive Relief. Executive acknowledges that Executive’s breach of
this Section 7 will cause irreparable harm and damage to Employer, the exact
amount of which will be difficult to ascertain; that the remedies at law for any
such breach would be inadequate; and that the provisions of this Section 7 have
been specifically negotiated and carefully written to prevent such irreparable
harm

5



--------------------------------------------------------------------------------



 



and damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.
     8. Non-Interference; Injunctive Relief.
     8.1 Non-Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, and during the Post Term Period if Executive elects part-time employment
pursuant to Section 13, Executive shall not, directly or indirectly, take any
action (or permit any action to be taken by an entity with which Executive is
associated) which has the effect of interfering with Employer’s relationship
(contractual or otherwise) with: (i) on-air talent of any member of the Emmis
Group; or (ii) any other employee of any member of the Emmis Group. Without
limiting the generality of the foregoing, Executive specifically agrees that
during such time period, neither Executive nor any entity with which Executive
is associated shall solicit, hire or engage any on-air talent or other employee
of any member of the Emmis Group or any other employee of any member of the
Emmis Group to provide services for Executive’s benefit or for the benefit of
any other business or entity, or solicit or encourage them to cease their
employment with any member of the Emmis Group for any reason.
     8.2 Injunctive Relief. Executive acknowledges and agrees that the
provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s employees, customers and suppliers. Executive further acknowledges
that Executive’s breach of Section 8.1 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 8 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage. Accordingly, if Executive
breaches Section 8.1, Employer shall be entitled to injunctive relief (including
attorneys’ fees and costs) enforcing Section 8.1, to the extent reasonably
necessary to protect Employer’s legitimate interests, without posting bond or
other security. Notwithstanding anything to the contrary contained in this
Agreement, if Executive violates Section 8.1, and Employer brings legal action
for injunctive or other relief, Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of noninterference set forth therein. Accordingly, the obligations set forth in
Section 8.1 shall have the duration set forth therein, computed from the date
such relief is granted but reduced by the time expired between the date the
restrictive period began to run and the date of the first violation of the
obligation(s) by Executive.

6



--------------------------------------------------------------------------------



 



     8.3 Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
     9. Termination of Agreement by Employer for Cause.
     9.1 Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination (the
“Final Notice”).
     9.2 Effect of Termination. In the event of termination for Cause as
provided in Section 9.1 above:
     (i) Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
     (a) Pay to Executive all earned but unpaid Base Salary with respect to any
applicable pay period ending on or before the termination date; and
     (b) Pay to Executive any bonus amounts which have been earned on or prior
to the termination date pursuant to Section 4, if any, but which remain unpaid
as of the termination date.
     9.3 Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement (or any material duties assigned to Executive consistent with the
terms

7



--------------------------------------------------------------------------------



 



of this Agreement) or abide by any applicable policy of Employer, or Executive’s
breach of any material term or condition of this Agreement, and continuation of
such failure, refusal, neglect, or breach after written notice and the
expiration of a ten (10) day cure period; provided, however, that it is not the
parties’ intention that the Employer shall be required to provide successive
such notices, and in the event Employer has provided Executive with a notice and
opportunity to cure pursuant to this Section 9.3, Employer may terminate this
Agreement for a subsequent breach similar or related to the breach for which
notice was previously given or for a continuing series or pattern of breaches
(whether or not similar or related) without providing notice and an opportunity
to cure; (ii) commission of any felony or any other crime involving an act of
moral turpitude which is harmful to Employer’s business or reputation;
(iii) Executive’s action or omission, or knowing allowance of actions or
omissions, which are in violation of any law or any of the rules or regulations
of the Federal Communications Commission (the “FCC”), or which otherwise
jeopardize any of the licenses granted to Employer or any member of the Emmis
Group in connection with the ownership or operation of any radio or television
station; (iv) theft in any amount; (v) actual or threatened violence against
another employee or individual; (vi) sexual or other prohibited harassment of
others; (vii) unauthorized disclosure or use of trade secrets or proprietary or
confidential information, as described more fully in Section 7.1; (viii) any
action which brings Employer or member of the Emmis Group into public disrepute,
contempt, scandal or ridicule, and which is harmful to Employer’s business or
reputation; and (ix) any matter constituting cause or misconduct under
applicable laws.
     10. Termination of Agreement by Employer for Incapacity.
     10.1 Termination. If Executive shall become incapacitated (as defined in
the Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been
incapacitated for a cumulative period of six (6) months, at which time Employer
may, in its sole discretion, elect to terminate Executive’s employment. The date
that Executive’s employment terminates pursuant to this section is referred to
herein as the “Incapacity Termination Date.”
     10.2 Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Section 7 and 8 that shall survive the termination
or expiration of this Agreement. After an Incapacity Termination Date, Employer
shall have no further obligations or liabilities hereunder except that Employer
shall, not later than two (2) weeks after an Incapacity Termination Date, pay to
Executive those amounts described in Section 9.2(ii). Nothing in this Section 10
or in Section 11 shall affect the amount of any benefits which may be payable to
Executive under any insurance plan or policy maintained by Employer or

8



--------------------------------------------------------------------------------



 



Executive or pursuant to any Employer company practice, plan or program
applicable to other senior management level employees of the Emmis Group.
     11. Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in Section
9.2(ii).
     12. Severance. Subject to the conditions set forth in this Section 12 and
Exhibit A, in the event that Employer does not offer Executive employment upon
expiration of the Term on terms substantially similar to those contained herein
(which shall include without limitation a Base Salary that is at least
ninety-five percent (95%) of the Base Salary in effect at expiration of the
Term) and Executive’s employment is terminated by Executive or Employer,
Employer shall make a lump sum severance payment to Executive in the amount of
$470,000, subject to applicable taxes and withholdings (the “Severance Payment”)
not later than the later of (a) the fourteenth day of March immediately
following Executive’s termination of employment or (b) the date which is sixty
(60) days following Executive’s termination of employment. As a material
condition upon which Executive shall be entitled to receive the Severance
Payment, and as an inducement to Employer’s agreement to pay Executive the
Severance Payment, Executive agrees to execute a general release in a form
acceptable to Employer upon the termination of Executive’s full-time employment.
Executive shall not be entitled to any additional severance compensation upon
the termination or expiration of this Agreement other than the Severance
Payment. Executive shall not be entitled to the Severance Payment as otherwise
specified in this Agreement or if Executive’s employment is terminated either
(i) by Employer under Section 9, (ii) by reason of Executive’s incapacity or
death under Sections 10 or 11, or (iii) by Executive for any reason other than a
material breach of this Agreement by Employer. In addition, subject to the terms
and conditions of Section 13, upon Executive’s termination of employment
pursuant to this Section 12, Executive shall be entitled to continue his
employment with Employer as a part-time employee during the Post Term Period.
     13. Part-Time Employment. If Executive is entitled to the Severance Payment
pursuant to Section 12, Executive shall be entitled to continue his employment
with Employer as a part-time employee, pursuant to the terms and conditions set
forth in this Section 13. Such part-time employment shall commence upon the last
day of Executive’s employment upon termination pursuant to Section 12 and shall
end on the earliest of: (i) the fourth (4th) anniversary of its commencement,
(ii) the date Executive secures full-time employment other than with Employer or
any of its “Affiliates” (as defined in Exhibit A), (iii) Executive’s death,
(iv) the date Executive becomes unable to perform the services required by
Section 13.3 because of ill health or physical or mental disability as
reasonably determined by a physician selected by Employer, (v) the date thirty
(30) days after Executive gives notice to Employer of his decision to terminate
his part-time employment, or (vi) the date Executive ceases to comply with the
provisions of Section 13.3, as reasonably determined by the Board of Directors
of Employer. The term of part-time employment described in the preceding
sentence shall be referred to herein as the

9



--------------------------------------------------------------------------------



 



“Post Term Period”. In the event Executive elects to continue his employment as
a part-time employee pursuant to this Section 13, the Change in Control
Agreement (Exhibit A hereto) shall become null, void and of no further force and
effect as of the date Executive commences such part-time employment.
     13.1 During each year of the Post Term Period, Employer shall pay to
Executive total annual compensation equal to $132,500 (“Part-Time
Compensation”). Part-Time Compensation shall be paid by Employer in accordance
with Employer’s customary payroll practices. In addition, during the Post Term
Period, Executive and his dependents (as such term is defined in the applicable
health plan of Employer) may continue to participate in Employer’s health plan,
to the extent permitted under the terms of such plan and at the expense of
Employer, except for any premium co-payment or other similar amounts for which
Executive would have otherwise been responsible pursuant to the terms of such
plan. In the event that the terms of Employer’s health plan do not at any time
during the Post Term Period permit Executive and/or his dependents to continue
to participate in such plan, Employer shall reimburse Executive for the cost of
securing substantially comparable health care coverage for Executive and his
dependents. During the Post Term Period, no other compensation or benefits shall
be payable or provided by Employer other than those described in this
Section 13.
     13.2 Any option granted to Executive prior to the Post Term Period under
the Plan (other than any plan intended to qualify under Section 423(b) of the
Code and provided that no provision hereof may supersede the terms of any plan
of Employer) shall continue to vest and become exercisable during the Post Term
Period to the extent not already exercisable as of the first day of the Post
Term Period in accordance with the applicable vesting schedule of each such
option, and shall remain outstanding through the earlier of: (a) 30 days
following the last day of the Post Term Period or (b) the last day of the
applicable option term provided under the applicable award agreement pursuant to
which each such option was awarded. Ownership of any Shares granted to Executive
(pursuant to Section 4.3 of this Agreement or otherwise) prior to the Post Term
Period shall continue to vest during the Post Term Period (to the extent not
already fully vested as of the first day of the Post Term Period) in accordance
with the vesting schedule applicable to each grant in the same manner as if
Executive remained a full-time employee with Employer continuously through the
expiration of the Post Term Period.
     13.3 During the Post Term Period, Executive shall make himself available to
Employer to complete such reasonable projects and assignments as may be assigned
to him by the Chief Executive Officer or Chief Financial Officer/Chief Operating
Officer of Employer and/or Emmis Communications Corporation or any successor in
interest thereto. Without limiting the generality of the foregoing, Executive
shall provide consulting services relative to operations, programming, ratings,
personnel and budget. The parties intend that the transition from full-time to
part-time employment shall constitute a

10



--------------------------------------------------------------------------------



 



“separation from service” within the meaning of Internal Revenue Code
Section 409A(a)(2)(B)(i). Therefore, notwithstanding anything to the contrary
contained herein, in no event will Executive be required or permitted to provide
more than twenty (20) hours of service during any calendar month pursuant to
this Section 13. Subject to the terms and conditions of this Section 13,
Employer shall have no obligation to pay Executive the Part-Time Compensation
for any periods during which Executive fails or refuses to render services
pursuant to this Section 13. Employer shall reimburse Executive for all
reasonable expenses actually incurred by Executive directly related to the
performance of the services contemplated by this Section 13 upon presentation of
expense statements, vouchers or similar documentation, or such other supporting
information as Employer may require of Executive. In addition, no later than ten
(10) days following the first day of the Post Term Period, Executive shall
resign as a director of Employer and each of its Affiliates, as applicable.
     13.4 Notwithstanding anything in the Agreement to the contrary, Employer
and Executive hereby agree and acknowledge that solely for purposes of
Sections 7 and 8 (Confidential Information; Non-Interference), the Term shall
include the Post Term Period.
     14. Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation,
or other event, the number and class of Shares and/or Options and/or restricted
Shares awarded pursuant to Section 4 (and any applicable Option exercise price)
shall be adjusted by the Compensation Committee of the Board of Directors of
Emmis Communications Corporation (the “Compensation Committee”) in its sole and
absolute discretion and, if applicable, in accordance with the terms of the
Plan, the Option agreement evidencing the grant of the Option, and the
restricted stock agreement evidencing the grant of restricted Shares. The
determination of the Compensation Committee shall be conclusive and binding. All
adjustments pursuant to this Section shall be made in a manner that does not
result in taxation to the Executive under Code Section 409A.
     15. Miscellaneous.
     15.1 Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.
     15.2 Internal Revenue Code Section 409A. This Agreement is intended to
comply with Section 409A, and it is intended that no amounts payable hereunder
shall be subject to tax under Section 409A. Employer shall use commercially
reasonable efforts to comply with Section 409A with respect to payments of
benefits hereunder. To the extent required by Code Section 409A(a)(2)(B)(i) and
the regulations thereunder, if Executive is a “specified employee” for purposes
of such Section, payments on account of Executive’s

11



--------------------------------------------------------------------------------



 



separation from service shall be delayed to the earliest date permissible under
Code Section 409A(a)(2)(B)(i). For purposes of this Agreement, “termination of
employment”, “terminates employment”, or any variation of such term shall mean
“separation from service” within the meaning of Code Section 409A(a)(2)(B)(i).
     15.3 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
     15.4 Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties,
including without limitation the employment agreement effective as of March 1,
2008, as amended by the amendment of employment agreement executed in December,
2008 (“2008 employment agreement”), and any such agreement shall immediately
terminate and be of no further force or effect. For purposes of the preceding
sentence, any change in control, restricted stock, option, and other
benefits-related agreement shall not constitute a “prior employment agreement.”
No later than April 1, 2009, in full satisfaction of all its obligations under
Section 4.4 of the 2008 employment agreement, Employer shall make a cash payment
to Executive in the amount of $165,000, subject to applicable taxes and
withholdings required by law. No completion bonus, or portion thereof, whether
described in section 4.4 of the 2008 employment agreement or otherwise, shall be
payable by Employer in connection with Executive’s continued employment after
February 28, 2009.
     15.5 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 15.7 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
     15.6 Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with Code
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such

12



--------------------------------------------------------------------------------



 



breach or a waiver of the breach of any other term or covenant contained in this
Agreement.
     15.7 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re-designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
     15.8 Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if sent via the U.S. postal service, first-class,
postage-prepaid, (b) the date that is the next date upon which an overnight
delivery service (Federal Express, UPS or DHL only) will make such delivery, if
sent via such overnight delivery service, first-class, postage prepaid, or
(c) the date such delivery is made, if delivered in person to the notice party
specified below. Such notice shall be delivered as follows (or to such other or
additional address as either party shall designate by notice in writing to the
other in accordance herewith):
          (i) If to Employer:
Ian D. Arnold, Esq.
Corporate Counsel
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
With a copy to:
Gary L. Kaseff, Esq.
Executive Vice President and General Counsel
Emmis Communications Corporation
3500 W. Olive Avenue, Suite 1450
Burbank, CA 91505
     (ii) If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
     15.9 Change in Fiscal Year. If, at any time during the Term, Employer
changes its fiscal year, Employer shall make such adjustments to the various
dates

13



--------------------------------------------------------------------------------



 



and target amounts included herein as are necessary or appropriate, provided
that no such change shall affect the date on which any amount is payable
hereunder.
     15.10 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation, or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to
Executive’s breach of any of the representations or warranties contained in this
Section 15.10.
     15.11 Venue. Any action to enforce, challenge or construe the terms or
making of this Agreement or to recover for its breach shall be litigated
exclusively in a state court located in Marion County, Indiana, except that the
Employer may elect, at its sole and absolute discretion, to litigate the action
in the county or state where any breach by Executive occurred or where Executive
can be found. Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any defense of
lack of personal jurisdiction or improper venue.
     15.12 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.

14



--------------------------------------------------------------------------------



 



     15.13 Change in Control. Effective as of January 1, 2008, Executive and
Emmis Communications Corporation have entered into that certain Emmis
Communications Corporation Change in Control Severance Agreement (the “CIC
Agreement”) attached hereto as Exhibit A. In the event of a “Change in Control”
(as defined in the CIC Agreement), the rights and obligations of Executive and
Employer shall be set forth in the CIC Agreement. Notwithstanding the preceding
provisions or any provision of Exhibit A, Employer shall have the right to amend
the CIC Agreement to the extent that it reasonably deems such amendment
necessary to comply with the requirements of Code Section 409A.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

            EMMIS OPERATING COMPANY
(“Employer”)
      By:   /s/ Jeffrey H. Smulyan         Jeffrey H. Smulyan        Chief
Executive Officer        RICHARD F. CUMMINGS
(“Executive”)
      /s/ Richard F. Cummings       Richard F. Cummings         

15



--------------------------------------------------------------------------------



 



         

Exhibit A
Change in Control Agreement
The Emmis Communications Corporation Change in Control Severance Agreement
between Emmis Communications Corporation and Richard F. Cummings effective
January 1, 2008 is hereby incorporated by reference.

 